*35OPINION OF THE COURT
Memorandum.
Judgment of conviction affirmed.
Defendant pleaded guilty to criminal possession of a weapon in the fourth degree (Penal Law § 265.01) in satisfaction of an accusatory instrument charging him with said offense as well as unlawful possession of marihuana (Penal Law § 221.05). On appeal, he challenges for the first time the jurisdictional sufficiency of the accusatory instrument as it relates to criminal possession of a weapon in the fourth degree, alleging, inter alia, that the “conclusory” reference in the factual part to the weapon in question as a gravity knife was insufficient (cf. Matter of Rodney J., 83 NY2d 503, 507 [1994]).
In our opinion, the accusatory instrument did not have to contain the detailed definition set forth in Penal Law § 265.00 (5), nor did it have to state that the knife was operational, as the term “gravity knife” is self defining (see People v William, 191 Misc 2d 293 [App Term, 2d & 11th Jud Dists 2002], lv denied 98 NY2d 682 [2002]). While proof that the object was a gravity knife, as that term is defined in Penal Law § 265.00 (5), and that it was operational is required for conviction (see People v Zuniga, 303 AD2d 773, 774 [2003]), such detailed allegations are unnecessary to satisfy the jurisdictional requirements of an accusatory instrument (see CPL 100.15, 100.40; People v Casey, 95 NY2d 354 [2000]; William, 191 Misc 2d 293 [2002]).
Accordingly, the judgment of conviction is affirmed.
Pesce, EJ., Rios and Steinhardt, JJ., concur.